[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                               No. 08-13212                  ELEVENTH CIRCUIT
                                                             FEBRUARY 25, 2009
                           Non-Argument Calendar
                                                              THOMAS K. KAHN
                         ________________________
                                                                   CLERK

                     D. C. Docket No. 07-21129-CV-RLD

CLINTON J. MOORE,


                                                               Plaintiff-Appellant,

                                     versus

COMMISSIONER OF SOCIAL SECURITY,
Michael J. Astrue,

                                                             Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (February 25, 2009)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Clinton Moore appeals a decision that affirmed the denial of his application
for supplemental security income from the Social Security Administration. 42

U.S.C. §§ 405(g), 1383(c)(3). Moore argues that the administrative law judge

failed to account for all his past relevant work and erred by finding that he had the

residual functional capacity to perform his past relevant work. We affirm.

      We review the decision of the administrative law judge “‘to determine if it is

supported by substantial evidence and based on proper legal standards.’”

Crawford v. Comm’r of Social Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (per

curiam) (quoting Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997)).

Substantial evidence consists of “such relevant evidence as a reasonable person

would accept as adequate to support a conclusion.” Id.

      Moore argues that the administrative law judge based his finding of no

disability on Moore’s light work as a head cashier and excluded his more strenuous

responsibilities, but we disagree. The administrative law judge posed to the

vocational expert various hypothetical questions that included Moore’s restrictions

and his job duties. Those questions took into account that Moore was not required

to perform tasks classified as medium work. The administrative law judge

formulated his questions based on Moore’s testimony that, as head cashier, he was

required to operate the cash register but had authority to assign other tasks, such as

stocking coolers and mopping the floor, to other employees. See Jackson v.



                                           2
Bowen, 801 F.2d 1291, 1293 (11th Cir. 1986) (per curiam) (To establish a prima

facie case of disability, the claimant must prove that he can no longer “perform his

past kind of work, not that he merely [is] unable to perform a specific job he held

in the past.” (citing 20 C.F.R. §§ 404.1520(e), 416.920(e)).

      Substantial evidence supports the finding by the administrative law judge

that Moore was not disabled. Moore complained of back injuries, gout, and

alcohol abuse, but none of those conditions is a listed impairment. Moore failed to

present any evidence of alcoholism. Medical reports established that Moore’s gout

was cured in 2001 and his back injuries substantially improved with medication

and physical therapy. See 20 C.F.R. § 416.929(c); Watson v. Heckler, 738 F.2d

1169, 1172–73 (11th Cir. 1984) (per curiam). An independent physical

examination and residual functional capacity assessment established that Moore

was capable of light work. Moore’s complaints were also inconsistent with his

testimony that he drove his car and performed household chores such as laundry,

sweeping his room, and making his bed. See 20 C.F.R. § 416.929(c)(3)(i).

      The denial of Moore’s application for benefits is AFFIRMED.




                                          3